JOHNS, J.
It is conceded that John is a brother of, Fred Paquet, deceased, that both of them were bona fide residents of Tillamook County and that if Ophelia was not the' lawful wife of Fred Paquet, John is his only living relative residing in the State of Oregon. The primary questions involved here are: (1) "Whether or not Fred and Ophelia were husband and wife and (2) whether John is a competent and suitable person to administer upon the estate. Although the evidence is conclusive that Ophelia and Fred lived together as husband and wife and that he recognized and treated her as such, it is not claimed that they were ever legally married under the statutory law of any state. It is also conceded that Fred Paquet was á white man and that Ophelia was a full-blooded Indian woman. Section 2163, Or. L., provides:
*398“Hereafter it shall not be lawful within this state for any white person male or female, to intermarry with any negro, Chinese, or any person having one fourth or more negro, Chinese, or Kanaka blood, or any person having more than one half Indian blood; and all such marriages, or attempted marriages, shall be absolutely null and void.”
Section 2164 enacts that if any white person or Indian within the degree forbidden in Section 2163 shall knowingly intermarry under any of the forms legalized by the state, upon conviction they “shall he punished by imprisonment in the penitentiary or county jail not less than three months nor more than one year. ’ ’ Section 2165 provides:
“If any person authorized to license marriages or to solemnize marriages within this state shall willfully or knowingly license, marry, or attempt to marry any of the persons forbidden to marry by Section 2163, such person or persons, upon conviction thereof, shall be imprisoned in the penitentiary or county jail not less than three months nor more than one year, and be fined not less than $100, nor more than $1,000.”
1, 2. The appellant contends that such statutory provisions are unconstitutional and void. R. C. L., Volume 8, Section 381, says:
“Miscegenation is a purely statutory offense, consisting in the intermarriage of a person of the white race with a negro or a colored person. Most states in which the negro or colored people form an appreciable element have enacted these laws inhibiting intermarrying between the white and black races, and the offense thereby created is usually of the grade of a felony. There can be no doubt as to the power of every country to make laws regulating the marriage of its own subjects; to declare who may marry, how they may marry, and what shall be the legal consequences of their marrying; and ac*399cordingly although miscegenation statutes have been persistently attacked on the ground that they are violative of the United States Constitution they have been universally upheld as a proper exercise of the power of each state to control its own citizens.”
Appellant also contends that “an Indian has the same right as a white person, and any statute of the state, attempting to abridge their rights of marriage, in any manner, is void.” It will be noted that the statute does not discriminate. It applies alike to all persons either white, negroes, Chinese, Kanaka or Indians. The proof is conclusive that the parties have been continuous residents of Tillamook County, Oregon, for more than 30 years. There is no legal presumption that either of them would violate the law or commit a crime and under the above sections of our statute, their marriage in this state would be a crime and “absolutely null and void.” Ophelia, claiming to be the wife of Fred Paquet, a white man, and it being admitted that she is a full-blooded Indian, the duty devolves upon her to allege and prove that she was his lawful wife. Appellant relies upon Leefield v. Leefield, 85 Or. 287 (166 Pac. 953). That decision construed and was founded upon Sections 7017, 2098, and 502, L. O. L. The parties there were first cousins and notwithstanding the provisions of the statute, they were married in the State of Washington, and the opinion says:
“That such a construction of the statute might, as in this instance, induce prohibited persons temporarily to leave Oregon in order to evade the laws thereof and go to some other state to consummate a marriage which if celebrated in this state would be void is a legislative question with which the courts have no right to meddle.”
*400The opinion quotes from Sturgis v. Sturgis, 51 Or. 10-15 (93 Pac. 696, 131 Am. St. Rep. 724, 15 L. R. A. (N. S.) 1034), where it is said, “nor does our statute contemplate that such marriag’es as the one involved here shall be deemed void, but, if in violation of the statute, are only voidable.” In the instant case there is no claim that the parties were married in another state. In fact, it is claimed that they were married in Tillamook County, Oregon, in accord with an Indian tribal custom and that such marriage is valid. There is some indefinite, uncertain testimony tending to show that Fred Paquet paid Ophelia’s mother $50 for her daughter and that under the Indian custom, followed by marital relations, this would constitute a valid marriage and make them husband and wife. Upon that point appellant relies upon McBean v. McBean, 37 Or. 195 (61 Pac. 418), and Kalyton v. Kalyton, 45 Or. 122-124 (74 Pac. 491, 78 Pac. 332). On page 202, in McBean v. McBean, this court says:
“As a general proposition, it is well settled that a marriage valid according to the law or custom of the place where it is contracted is valid everywhere: Story, Confl. Laws, § 113. And it is the adjudged policy of the law to treat the Indian tribes who adhere to their peculiar customs, as separate communities or distinct nationalities, with full and free authority to manage their own domestic affairs, and to pursue their own peculiar habits and customs, especially as it concerns the marriage relation. And this is so although their territory is located within the state lines, and the federal government manages their affairs through agencies designated for the purpose. Nor are they regarded as subject to the state laws.”
*401On page 203, it is said:
“At the time of the alleged marriage the Territory of Washington had been set apart by Congress and provided with a form of government, bnt some of the Indian tribes, yet maintaining their distinct tribal customs, among whom may be designated the Cayuses, Walla Wallas, ITmatillas, and Nez Perces, still occupied, without relinquishment of the Indian title, a large portion of the territory, which included Fort Walla Walla within its boundaries.”
3. That is not this case. Ophelia was one of a small remnant of what is known as the Clatsop Indians, who once lived in and around Seaside in Clatsop County. At the time of the alleged marriage she was living with her mother at Garibaldi in Tillamook County. She was not living on a reservation and was not a ward of the United States government, in fact the alleged marriage took place within Tillamook County and at a place where the state would have original and exclusive jurisdiction over any marriage contract between them, and both parties then lived and mingled with the white people as ordinary citizens of the state. Neither the government nor any Indian tribe had any control or jurisdiction over the place of the alleged marriage. Under appellant’s contention, if an Indian woman without regard to her actual residence was a member of one tribe and should marry a white man under an Indian custom, such a marriage would be valid and Section 2163 would be a nullity. That is not the law. As in this case where both parties and the alleged marriage were within the original and exclusive jurisdiction of the state, they are subject to and are bound by the state law. Such a marriage would only be valid where Indians lived together under *402the tribal relation and a tribal form of government and for the reason that they would then .be subject only to the jurisdiction of Congress. After the appeal was taken from the County Court to the Circuit Court and based upon affidavits, the appellant asked for leave to offer testimony that she was a member of a tribe of Indians in and around Tillamook Bay at the time of her marriage and that there was a chief of the Indian tribe. We have carefully read the affidavits and assuming all the facts therein stated to be true, it would not bring the instant case within the law of this court in McBean v. McBean, above quoted. Upon the record, we hold that Ophelia was never the lawful wife of Fred Paquet.
4. Being the only relative in the state, if otherwise qualified, John was entitled to administer upon his brother’s estate. Henkle was never a personal creditor of Fred Paquet. His only claim. against the estate is for funeral expenses. Upon the petition of Henkle, the County Court removed John Paquet as administrator, which ruling was reversed by the Circuit Court. It is true that there is some testimony against his ability and reputation, but a large number of respectable citizens testified that he was an honorable man and well qualified to act as administrator. The main value of the estate is in real property which cannot be sold without an order of the probate court and we must assume that it would protect the interests of all parties. In both appeals, the opinion of the lower court is affirmed.
Legally, Ophelia was not the lawful wife of the deceased, yet the record is conclusive that she lived with him as a good and faithful wife for more than thirty years. Although the question is not before this court, the writer feels that in the interests of *403justice, a fair and reasonable settlement should be made. In the case of Ophelia Paquet v. John Paquet, neither of the parties will recover costs. Costs will be allowed to the respondent in the Henlde case.
Affirmed.
Burnett, C. J., and Harris and McBride, JJ., concur.